tax_exempt_and_government_entities_division u ll krekkrkrearkerrerreerer krkkekerkerererreeekre krkeekeekerrrerererere legend taxpayer a ira x bank b amount d account f individual m department of the treasury internal_revenue_service washington d c nov -ti f t bk a dob dddddddioriik irr r ie er ndddidobintincis - khaki hkaik rei aerere hane edn dddednidionin dear rekkekeererekrrereeee this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested a taxpayer a maintains an individual_retirement_arrangement ira x with bank b mm ira x was invested in a certificate of deposit issued by m4 bank b oni taxpayer a instructed a bank b customer service representative to change the individual m further individual m a bank b employee states that miterm certificate penuneeninnaninnicess ‘term does not apply to bank b’s retirement_plan products states that thelg and that it appears to have been a miscommunication between taxpayer a and the bank b customer service representative as to the transfer taxpayer a states that at the time of the transfer it was his intention to roll amount d back to an ira in which to roll taxpayer a asserts that he thought he had more than days amount d back to an ira taxpayer a asserts that -_-_-_-_-_-_-- attempted to rollover amount d fo an ira and learned that he had missed the day rollover period the shows that amount d remains in account f taxpayer a filed for a request for a waiver of the 60-day rollover rea uirement a as soon as he discovered that the waaay further individual m states that day rollover period ended on saas the funds never left bank b and that amount d continues to be held in account f statement submitted by taxpayer a based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire property received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includable in gross_income determined without regard to sec_408 neetbencenente sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includable in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘ from the documentation submitted it appears that ong taxpayer a transferred amount d from ira x to account f taxpayer a asserts that he initiated the transfer with the intention of rolling amount d back to an ira taxpayer a further asserts that he was not aware that he had days in which to roll amount d over to an ira the 60-day rollover period ended o xaaaaaaaaaaaae fae the date account statement submitted with this request indicates that amount d remains in account f individual m writes that the certificate of deposit account f to which amount d was transferred does not apply to retirement_plan accounts and that there was a miscommunication between taxpayer a and a bank b customer service representative as to the type of product available to taxpayer a taxpayer a submitted this request for a waiver as soon as he discovered that he had missed the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of code sec_408 of the code except the 60-day rollover requirement are met with respect to contribution amount d the meaning of sec_408 of the code will be considered a valid rollover_contribution within erence no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent lf you have any questions about this ruling please contact karr kek rr reiki rrr re riaa kia raia e t ep ra t2 sincerely yours eagned doxcr b flotu joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice of intention to disclose
